Opinion filed September 22, 2022




                                       In The

        Eleventh Court of Appeals
                                    ___________

                                No. 11-22-00075-CV
                                    ___________

     IN THE INTEREST OF F.C., D.C., AND H.C., CHILDREN


                    On Appeal from the 326th District Court
                             Taylor County, Texas
                       Trial Court Cause No. 10286-CX


                     MEMORANDUM OPINION
      This is an appeal from an order in which the trial court terminated the parental
rights of the mother and the father of the children at issue: F.C., D.C., and H.C. Only
the father appealed. On appeal, he presents two issues in which he challenges the
sufficiency of the evidence to support the trial court’s findings. We affirm the trial
court’s order of termination.
                       I. Termination Findings and Standards
      The termination of parental rights must be supported by clear and convincing
evidence. TEX. FAM. CODE ANN. § 161.001(b) (West 2022). To terminate one’s
parental rights, it must be shown by clear and convincing evidence that the parent
has committed one of the acts listed in Section 161.001(b)(1)(A)–(U) and that
termination is in the best interest of the child. Id.
      In this case, the trial court found that Appellant had committed two of the acts
listed in Section 161.001(b)(1)—those found in subsections (E) and (O).
Specifically, the trial court found (1) that Appellant had engaged in conduct or
knowingly placed the children with persons who engaged in conduct that endangered
the children’s physical or emotional well-being and (2) that Appellant had failed to
comply with the provisions of a court order that specifically established the actions
necessary for him to obtain the return of the children, who had been in the managing
conservatorship of the Department of Family and Protective Services for not less
than nine months as a result of the children’s removal from the parents for abuse or
neglect. See id. § 161.001(b)(1)(E), (O). The trial court also found, pursuant to
Section 161.001(b)(2), that termination of Appellant’s parental rights would be in
the best interest of the children.
      To determine if the evidence is legally sufficient in a parental termination case,
we review all of the evidence in the light most favorable to the trial court’s finding
and determine whether a rational trier of fact could have formed a firm belief or
conviction that its finding was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005).
To determine if the evidence is factually sufficient, we give due deference to the
finding and determine whether, on the entire record, a factfinder could reasonably
form a firm belief or conviction about the truth of the allegations against the parent.
In re C.H., 89 S.W.3d 17, 25–26 (Tex. 2002). We note that the trial court is the sole
arbiter of the credibility and demeanor of witnesses. In re A.B., 437 S.W.3d 498,
503 (Tex. 2014) (citing In re J.L., 163 S.W.3d 79, 86–87 (Tex. 2005)).
      With respect to the best interest of a child, no unique set of factors need be
proved. In re C.J.O., 325 S.W.3d 261, 266 (Tex. App.—Eastland 2010, pet. denied).
But courts may use the non-exhaustive Holley factors to shape their analysis.
                                            2
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). These include, but are not
limited to, (1) the desires of the child, (2) the emotional and physical needs of the
child now and in the future, (3) the emotional and physical danger to the child now
and in the future, (4) the parental abilities of the individuals seeking custody, (5) the
programs available to assist these individuals to promote the best interest of the
child, (6) the plans for the child by these individuals or by the agency seeking
custody, (7) the stability of the home or proposed placement, (8) the acts or
omissions of the parent that may indicate that the existing parent–child relationship
is not a proper one, and (9) any excuse for the acts or omissions of the parent. Id.
Additionally, evidence that proves one or more statutory grounds for termination
may also constitute evidence illustrating that termination is in the child’s best
interest. C.J.O., 325 S.W.3d at 266.
                           II. Evidence Presented at Trial
      The record shows that F.C., D.C., and H.C. were in Appellant’s care when this
case began. The children were ages eleven (F.C.), ten (D.C.), and nine (H.C.) at that
time and, for the most part, had been raised by Appellant without their mother’s
assistance. The children’s mother left them shortly after H.C. was born.
      Appellant and his daughters had been involved with the Department multiple
times prior to this case, and they had also been involved with CPS in Arizona. Two
intakes precipitated the Department’s investigation of Appellant’s conduct and the
ultimate removal of the children from Appellant’s care. The allegations were that
Appellant sexually abused H.C., that Appellant drank excessively, and that F.C. was
malnourished and had consistently poor hygiene.
      The allegation of sexual abuse stemmed from Appellant’s own statements. He
had reported that he “had woken up on multiple occasions with his hands on [H.C.’s]
private area.” Appellant believed that H.C. “put his hand there while he was
sleeping.” Appellant reported that, one time, he was “blackout drunk” and woke up
                                           3
in “that position.” Appellant also reported that H.C. had written a note in which she
stated, “I want a d--k.” Appellant testified that he reported these incidents to a
counselor because he was concerned about H.C.’s sexual behavior and wanted to get
help for her.
      During the intake and removal process, all three girls spoke with a forensic
interviewer at the Child Advocacy Center. None of the girls made an outcry of
sexual abuse, but F.C. and D.C. “shut down” when asked about “body safety.” D.C.
started crying and refused to talk any further. At trial, the Department did not present
any additional evidence to indicate that Appellant had sexually abused the children,
and Appellant denied having ever touched them in that manner.
      However, by all accounts, Appellant drank excessively. F.C. said that her
father drank alcohol and yelled a lot, which scared her. F.C. frequently spoke to
school personnel about Appellant’s alcohol use; she said that sometimes he would
pass out and not know where he was. F.C. also mentioned the lack of support and
“real meals” at home. H.C. commented that Appellant “is a lazy drunk man” who
“drinks all the time and . . . yells when he drinks.” Appellant’s alcohol abuse was a
major concern and was the root of most of the Department’s previous interactions
with Appellant and his children. Despite those previous interactions and the fact that
he was the primary caregiver for his children, Appellant failed to remain sober.
      Appellant acknowledged that he has a drinking problem and that, while the
children were in his care, he drank every night. Appellant testified that he drank an
average of four to six shots every night. Appellant continued to drink for many
months after the children were removed from his care; he testified that he last
consumed alcohol several weeks before trial. In addition to alcohol, Appellant also
used marihuana and continued to do so while this case was pending below. He
testified that he had last used marihuana the day before trial. Appellant did not


                                           4
believe that his excessive drinking made him “a worse parent,” nor did he think that
his children “should have been taken because of [his] drinking.”
      In addition to Appellant’s use of alcohol and marihuana, Appellant failed to
comply with other provisions of his family service plan. For example, he failed to
exercise any visitation with his children from May to September, and in November,
the trial court suspended his visitation. Furthermore, the record shows that Appellant
was convicted of the offense of assault family violence because of an incident that
occurred after the children were removed from his care. He also failed to attend
counseling and a substance abuse assessment as required.
      The personal hygiene of all three children was awful and was a major concern
to school personnel and the Department. Appellant, however, claimed to be unaware
of any problem with the children’s hygiene until the Department “made it a concern.”
Testimony showed that all three children arrived at school very dirty, with dirty
matted hair. They often wore dirty, and sometimes ill-fitting, clothes.
      All three children had behavioral issues, especially H.C. H.C. refused to do
her schoolwork or stay in her chair at school. She would crawl on the floor, hissing
and pawing like a cat, and she often reverted to babytalk. H.C. would sometimes
crawl into a teacher’s lap and “just cry and sob,” stating that she was worried about
Appellant “because he had started drinking again.”
      The children’s behaviors improved after they were removed from Appellant’s
care and placed in foster care. Although all three children were originally placed
together, H.C. was ultimately placed in a therapeutic foster home after having to be
hospitalized twice because of her extreme behaviors. The children had weekly Zoom
visits and a monthly in-person visit with each other. The foster parents with whom
F.C. and D.C. were placed wished to adopt F.C. and D.C. and also expressed an
interest in adopting H.C. if she gets the help that she needs. Even though the children
love their father and do not want his parental rights to be terminated, the
                                          5
Departments’ goal for the children is for them to be adopted—“ideally” together and
by the same adoptive parents. The children’s permanency case manager believed
that, although termination would be traumatic for the children, it would nevertheless
be in the children’s best interest.
      The permanency case manager for 2INgage, along with the CASA worker
who was appointed to be the children’s guardian ad litem, believed that it would be
in the children’s best interest for Appellant’s parental rights to be terminated. The
children’s attorney ad litem did not express any view on the children’s best interest,
but she informed the trial court that the children “do not wish for their father’s
parental rights to be terminated.” The trial court, upon request, conferred with F.C.
in chambers.
      Appellant did not seek to have the children returned to him on the day of trial.
Instead, he asked for more time to comply with his services, to work on his sobriety,
and to obtain better housing so that the children could be returned to him in the
future. Appellant testified that he loves his children with all his heart. According to
Appellant, he did not complete his services prior to trial because he gave up on
himself for a while.
                                      III. Analysis
      A. Endangering Conduct
      In his first issue, Appellant challenges the sufficiency of the evidence to
support the trial court’s findings under grounds (E) and (O). Here, we need only
address his challenge to the trial court’s finding under Section 161.001(b)(1)(E). See
In re N.G., 577 S.W.3d 230, 234–35 (Tex. 2019) (addressing due process and due
course of law with respect to appellate review of grounds (D) and (E) and holding
that an appellate court must provide a detailed analysis if affirming the termination
on either of these grounds).


                                          6
      Under subsection (E), the relevant inquiry is whether evidence exists that the
endangerment of the child’s well-being was the direct result of the parent’s conduct,
including acts, omissions, or failures to act. In re D.O., 338 S.W.3d 29, 34 (Tex.
App.—Eastland 2011, no pet.). Additionally, termination under subsection (E) must
be based on more than a single act or omission; a voluntary, deliberate, and conscious
course of conduct by the parent is required. In re D.T., 34 S.W.3d 625, 634 (Tex.
App.—Fort Worth 2000, pet. denied); In re K.M.M., 993 S.W.2d 225, 228 (Tex.
App.—Eastland 1999, no pet.). The offending conduct need not be directed at the
child, nor does the child actually have to suffer an injury. In re J.O.A., 283 S.W.3d
336, 345 (Tex. 2009).       Drug use by a parent may constitute evidence of
endangerment. Id. Furthermore, domestic violence may also constitute evidence of
endangerment. C.J.O., 325 S.W.3d at 265.
      Here, based upon evidence that, despite the Department’s previous efforts
regarding Appellant’s sobriety, Appellant used marihuana and drank alcohol
excessively on a daily basis while the children were in his care—sometimes drinking
to the point of passing out and waking up with his hands on H.C.’s private area; that
Appellant neglected the basic hygienic needs of his children; and that Appellant
engaged in domestic violence, the trial court could have reasonably found by clear
and convincing evidence that Appellant had engaged in a course of conduct that
endangered his children. Therefore, we hold that the evidence is legally and
factually sufficient to uphold the trial court’s finding as to Appellant under
subsection (E). Accordingly, we overrule Appellant’s first issue. Because only one
statutory ground is necessary to support termination and because we have upheld the
trial court’s finding as to subsection (E), we need not address Appellant’s argument
with respect to subsection (O). See FAM. § 161.001(b)(1); N.G., 577 S.W.3d at 234–
35; see also TEX. R. APP. P. 47.1.


                                          7
      B. Best Interest
      In his second issue, Appellant challenges the sufficiency of the evidence to
support the trial court’s finding that termination of his parental rights would be in
the best interest of the children.
      With respect to the children’s best interest, the evidence, as set forth above,
shows that, after the children were removed, Appellant continued to use marihuana
and drink excessively, engaged in domestic violence, failed to complete the services
that were required for the children to be returned to him, and failed to regularly visit
the children. At the time of the termination hearing, the children were all thriving in
the care of their foster parents, and all of their needs were being met. Appellant had
not demonstrated that he could provide a safe, stable, drug-free and alcohol-free
home for the children. Furthermore, although the children did not want their father’s
parental rights to be terminated, both the permanency case manager and the
children’s guardian ad litem believed that it would be in the children’s best interest
to terminate Appellant’s parental rights.
      The trial court, as the trier of fact, is the sole judge of the witnesses’ credibility.
A.B., 437 S.W.3d at 503. Giving due deference to the trial court in this regard, we
hold that, in light of the evidence presented at trial and the Holley factors, the trial
court could reasonably have formed a firm belief or conviction that termination of
Appellant’s parental rights would be in the best interest of each of the children. See
Holley, 544 S.W.2d at 371–72. Upon considering the record as it relates to the
desires of the children, the emotional and physical needs of the children now and in
the future, the emotional and physical danger to the children now and in the future,
the parental abilities of those involved, the plans for the children by the Department,
Appellant’s failure to provide a safe and stable home for the children, Appellant’s
history of domestic violence, Appellant’s ongoing and chronic alcohol and drug use,
and Appellant’s failure to comprehend that his excessive use of alcohol endangered
                                             8
his children, we further hold that the evidence is legally and factually sufficient to
support the trial court’s finding that termination of Appellant’s parental rights is in
the best interest of F.C., D.C. and H.C. See id. We defer to the trial court’s finding
as to the children’s best interest, see C.H., 89 S.W.3d at 27, and we cannot hold in
this case that the trial court’s finding as to best interest is not supported by clear and
convincing evidence. Accordingly, we overrule Appellant’s second issue.
                                IV. This Court’s Ruling
       We affirm the order of the trial court.




                                                 W. STACY TROTTER
                                                 JUSTICE


September 22, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                            9